     Case 2:20-cv-01519-JAM-GGH Document 5 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TANISHIA SAVANNAH WILLIAMS,                       No. 2:20-cv-01519 JAM GGH P
12                      Petitioner,
13           v.                                         ORDER
14    MICHAEL PALLARES, Acting Warden,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 4. Petitioner

23   has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 28, 2020, are adopted in full;

28   ////
                                                       1
     Case 2:20-cv-01519-JAM-GGH Document 5 Filed 11/04/20 Page 2 of 2


 1          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 2   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 3
     DATED: November 4, 2020                      /s/ John A. Mendez
 4
                                                  THE HONORABLE JOHN A. MENDEZ
 5                                                UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
